Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Non-Art Rejection
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,018,988.



Art Rejection
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar, U.S. pat. No. 8,621,178 in view of Baron, U.S. pat. Appl. Pub. No. 2014/0156925.
	As per claim 1, Lazar discloses a method for partitioning a resource object (506) into multiple resource components (i.e., physical and logical volumes) by a virtual partition manager 
a) determining an allocation for the multiple resource components (e.g., volumes 110a-113a) based on capabilities and performance metrics of the resource components, i.e., different speeds, RAID types (see col 10, ln 36-52);
b) identifying one or more available resource configurations of physical storage resources in a distributed system capable of accommodating the determined allocation, i.e., RAID type, the distributed resource system comprises an aggregate of the local physical storage resources of each storage node in a cluster of storage nodes (see col 10, ln 53-col 11, ln 2);
c) selecting one of the resource configurations, i.e., select a desired RAID level and configuration (see col 12, ln 49-67); 
d) mapping and assigning multiple resource components (i.e., logical volumes) to local physical storage resources associated with the selected resource configuration (see col 13, ln 49-67).
	Lazar does not explicitly teach determining an allocation for the resource components based on a set of requirements for the resource object. However, Baron discloses use of a virtual partition manager for allocating resource components based on storage capabilities and a set of requirements of the resource object, e.g., performance tradeoffs and security levels (see Baron, par 0009-0014), wherein the allocation comprises selecting available resource configurations (allocation policy and storage formats) for the resource components (see Baron, par 0035).

As per claim 2, Lazar teaches adding/publishing status of the assigned allocation to each host computer in the cluster, wherein identifying available resource configurations comprises determining which physical storage resource are available based on previously published status of another assigned allocation (see col 15, col 14-30).
As per claim 3, Lazar teaches that the distributed resource system comprises a software0defined virtual storage network, wherein the cluster of host computer nodes provide the aggregate of local physical storage resources to virtual machines (see col 6, ln 1-14 and col 8, ln 26-57).
As per claim 5, Baron teaches selecting one of the resource configurations based on a fitness function, i.e., tradeoff parameters, to maintain balance usage for different resource types (see par 0044). 
It would have been obvious to one skilled in the art to modify Lazar with Barron teaching because it would have enabled balancing usage for different resource types (see Baron, par 0044).
As per claim 6, Lazar teaches creating multiple resource components on corresponding physical storage resources of the selected resource configuration (see col 12, ln 49-67), and creating object components, e.g., storage group, on the host computer node, each object component corresponding to one of the resource components (see col 14, ln 33-43).
.

9.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar and Baron, and further in view of Hardy, U.S. pat. No. 7,945,587.
	Neither Lazar nor Baron teach selecting resource configuration/allocation at random. The use of random allocation of resource configurations to protect data content is well-known in the art as disclosed by Hardy (see Hardy, col 1, ln 30-47).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Lazar and Baron with Hardy teaching because such random allocation would have provided increased security in the system, i.e., protect data content (see Hardy, col 1, ln 30-47 and Baron, par 0021).


10.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar and Baron, and further in view of Pang, U.S. pat. No. 6,493,810.
	Lazar does not teach that the requirements provide a cache miss profile indicating a cache miss rate for a given cache size intended for the process. However, Pang discloses using cache miss profile, i.e. statistical cache miss rate, to determine optimal memory size to be allocated for a process (see Pang, col 2, ln 30-53).



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
10/6/21